IN 'I'HE UNI':‘ED sTA'rEs DISTRICT COURT
sort THE moore DISTRICT or NoRTH CAROLINA
ToNYA ]oLLY LANDRUM,
wmata
1;17ev940

V.

NANCY A. BER.RYHILL,
Acting Cornmissioner of Soeial Security,

\_/\_/\_/\,/\._/\..,/\-._/\_/\_/ \_J‘

Defendant.
. MEMORANDUM oPrNioN AND RECOMME_NDATION
OF UNITED STATES l\/.[AGISTRATE }UDGE

Plaintiff Tonya ]olly Landrurn (“Plaintifi”) brought this action pursuant to Seetion

205(g) of the Social Seeurity Aet (tlle “Act”), as amended (42 U.S.C. § 40d(g)), to obtain judicial

review of a final deeision of the Cornrnissioner of Soeial Seeurity denying her claim for

Disabiiity lnsurance Benetits (“DIB”) under Title ll of the Act. The parties have filed cross-

mottons for judgment, and the administrative record has been certified to the Court for revievv.
l. PROCEDURAL HISTORY

Plaintiff protectiver iled her application for DIB on May 17, 2013, alieging a disability

onset date of October 9, 2009. CTr. at 9, 238-46.)'1 Her claim Was denied initially CTr. at 119-

32, 148-51), and that determination Was upheld on reconsideration CI'r. at 133-411 153~56).

Thereafter, Plaintiff requested an administrative hearing de novo before an Administrative

Law]udge (“AL]”). (Tr. at 157-58.) Plainn'ff, along With her non-attorney representative and

 

1 'I`ranscript citations refer to the Administrative Record [Doe. #7].

 

 

an impartial vocational expert, attended the subsequent hearing on May 24, 2016. (I`r. at 9.)
On September 7, 2016, the AL] held a supplemental hearing at which both an impartial
medical expert and an impartial vocational expert testified by telephone Plaintitt’s non-
attorney representative was also present (I_d.) F.ollowing both hearings, the AL] concluded
that Plaintiff was not disabled within the meaning of the Act before Decernber 31', 2014, her
date last insured (Tr. at 22.) On August 18, 2017, the Appeals Councii denied Plaintist
request for review of that decision, thereby making the AL]’s conclusion the Cornrnissioner’s
final decision for purposes of judicial review (Tr. at 1-5).
Il. LEGAL S'I`ANDARD

Federal law “authorizes judicial review of the Social Security Comrnissioner’s denial of
social security benefits.” Hines v. Barnhart, 453 F.Bd 559, 561 (4th Cir. 2006). However, “the
scope of [the] review of [such an administrative] decision . . . is extremely limited.-” _EM
Brris",l 646 F.Zd 143, 144 (4th Cir. 1981). “The courts are not to try the case de novo.”
Oppenheim v. Finch, 495 F.Q.d 396, 397 (4th Cir. 1974). lnstead, “a reviewing court must
uphold the factuai»tindings of the AL] [underlying the denial of benet‘its] if they are supported
by substantial evidence and were reached through appiication of the correct legal standard.”
l-lancock v. Astrue, 667 F.3d 47(], 472 (4th Cir. 2012) (internal brackets omitted).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.”’ Hunter v. Sul]ivan, 993 F.Zd 31, 34 (4th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “lt consists of more than a mere
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270

F.?)d i?i, 176 (4th Cir. 2()01) (internal citations and quotation marks omitted). “lf there is

evidence to justify a refusal to direct a verdict were the case before a jury,` then there is

substantial evidence.” l-lunter, 993 F.Zd at 34 (internal quotation marks omitted).

 

“ln reviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[AL]].” Ms_t_ro, 270 F-.3d at 176 (internal brackets and quotation marks omitted). ‘Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the AL].” flancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
AL]’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a correct application of the relevant law.” Craig v. Chater, 76 F.3d 585,
539 usi ca 1996). l l

ln undertaking this limited review, the Court notes that in administrative proceedings,
“[a] claimant for disability benefits bears the burden of proving a disability.” Hall v. flarris,
658 F.2d 260, 264 (4th Cir. l981). in this context, “disability” means the ‘“inability to engage
in any substantial gainful activity by reason of any medically determinable physical or mental
impairment which_can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.”’ l_d; (quoting 42 U.S.C.

§ 4-1’3(4)(1)(1“&))-2

 

2 “The Social Security Act comprises two disability benefits programs The Social_Securlty Disability insurance
Program . . . provides benefits to disabled persons who have contributed to the program while employed 'I`he
Suppletnental Securlty Income Program . . . provides benefits to indigent disabled persons. The statutory
definitions and the regulations . . . for determining disability governing these two programs are, in all aspects
relevant here, substantively identica .” CLig, 76 F.Bd at 589 n.1 (internal citations omitted).

“The Commissioner uses a five-step process to evaluate disability claims.” flancoclt,
667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(a)(4); 416.920(a)(4)). c‘Under this process, the
Commissioner asks, in sequence, whether the claimant (1) worked during the alleged period
of disability; (2) had a severe irnpairment; (3) had an impairment that met or equaled the
requirements of a listed impairment; (4) could return to her past relevant worlc; and (5) if`not,
could perform any other work in the national economy.” l_d_.

A Ending adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquiry. For example, °‘[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ lf the claimant is
working, benefits are denied The second step determines if the claimant is ‘severely’ disabled
lf not, benefits are denied.” Bennett v. Sullivan, 917 f".2d 157, 159 (41'_h Cir. 1990).

On the other hand, if a claimant carries his or her burden at each of the first two steps,
and establishes at step three that the impairment c‘equals or exceeds in severity one or more
of the impairments-listed in Appendix l of the regulations,” then “the claimant is disabled.”
Mn, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two, but falters at
step three, i.e., “[i]f a claimant’s impairment is not sufficiently severe to equal or exceed a listed
irnpairment, the AL] must assess the claimant’s residual function[al] capacity (‘RFC’).” l_d. at

179.3 Step four then requires the AL] to assess whether, based on that Rf"C, the claimant can

 

3 “RFC is a measurement of the most a claimant can do despite [the claimant’s§ ]imitations.” Hines, 453 F.'a`d
at 562 (noting that pursuant to the administrative regulations', the “R_FC is an assessment of an individual’s
ability to do sustained work-related physical and mental activities in a work setting on a regular and continuing
basis . . . [which] means 8 hours a day, for 5 days a week, or an equivalent work schedule” (intemal emphasis
and quotation marks omitted)). The R_FC includes both a “physical exertional or strength limitation” that
assesses the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (rnental, sensory, or skin impairments).” Hall, 658 F.Zd at 265. “RFC is to be

 

 

4

“perfor_m past relevant worl<”; if so, the claimant does not qualify as disabled l_d. at 179-80.
l-lowever, if the claimant establishes an inability to return to prior work, the analysis proceeds
to the fifth step, which “requires the Cornmissioner to prove that a significant number of jobs
exist which the claimant could performJ despite [the claimant’s] impairments.” B, 453
f"i3d at 563. ln making this determination, the AL_`[ must decide “whether the claimant is able
to perform other work considering both [the claimant’s RFC] and [the claimant’s] vocational
capabilities (age, education, and past work experience) to adjust to a new job_.” H_all, 658 F.Zd
at 264-65. 'lf, at this step, the Government cannot carry its “evidentiary burden of proving
that [the claimant] remains able to work other jobs available in the community,” the claimant

qualities as disabled l_lines, 453 F.3d at 567.

 

lll. DISCUSSION

ln the present case, the AL] found that Plainiiff had not engaged in “substantial gainful
activity” between October 9, 2009, her alleged onset date, and December 31, 2014, her date
last insured Plaintiff therefore met her burden at step one of the sequential evaluation
process At step two, the Al_.] further determined that Plaintiff suffered from the following
severe impairments:

lumbar degenerative disc disease; carpal tunnel syndrome; obesity, headaches,
hypertension and depression [.] `

 

determined by the AL} only after [the AL_]] considers all relevant evidence of a claimant’s impairments and any
related symptoms (e.g., pain).” Hines, 453 F.3d at 562¢63.

 

(l`r. at ll.) The ALJ found at step three that none of these impairments individually or in
combination, met or equaled a disability listing ('l`r. at 11-13.) Therefore, the AL] assessed
Plaintiff’s RFC for the period up to December 31, 20l4 as follows: \

.[She can] perform light work as defined in 20 CFR 404.1567(b) except [she] can
stand and/ or walk for no more than four hours during a standard S-hour
workday. [Plaintiff] can occasionally climb ramps and stairs [She] can never
climb ladders, ropes or scaffolds [She] can frequently balance. [Plaintiff] can
occasionally stoop, kneel, crouch and crawl. [Shej can have no exposure to
unprotected heights [She] should avoid even moderate exposure to moving
mechanical parts [Plaintiff] should avoid concentrated exposure to loud noise,
bright light defined as light brighter than standard office lighting, extreme heat,
extreme cold and vibrations [She] is further limited to frequent handling, ~
fingering and feeling bilaterally. [Plaintiff] can frequently push and pull with the
bilateral upper extremities to the same extent she can lift and/ or carry. [She]
can frequently reach overhead bilaterally. [She] can frequently operate foot
controls bilaterally [Plaint'lff] is also limited to simple work-related instructions
and directions She is limited to simple routine tasks but not at a production
rate pace, e.g., assembly line work [Plaintift] is capable of sustaining
concentration and pace for Z-hour segments throughout'the duration of a
stand[ard] S~hour workday. [She] is limited to occasional contact with
supervisors, coworkers[,] and the public. [Plaintiff] is capable of responding
appropriately to routine changes in an unskilled work setting

(Tr. at 14.) At step four of the analysis, the AL] determined that all of Plaintiff’s past relevant
work exceeded her RFC. (I`r. at 20.) However, the-AL] found at step five that, given Plaintiff’ s
age, education, work experience, R_FC, and the testimony of the vocational expert as to these
factors, she could perform other jobs available in the national economy (l`r. at 2()-21.)
Therefore, the AL] concluded that Plaintiff was not disabled under the Act. (Tr. at 21-§2.)
Plaintiff now raises three challenges to the AL]’s decision, all relating to the testimony
of the medical expert (“ME”) at the supplementary hearing Specifically, she contends that
the AL_j (l) failed to properly instruct the l\/lE regarding the concept of medical equivalence,

(2) failed to provide the ME with all of the relevant medical evidence and testimony frorn the

first hearing in accordance with the Social Security Administration’s Hearing, Appeals and
litigation _Law Manuel (“HALLEX”) section 1~2~6~70
(https:/ /\mvw.ssa.gov/OP l~lome/hallex/l-OZ/l-2"6»»70.html (last retrieved Dec. 14, 2018)),
and (3) failed to give proper notice of the ME’s testimony As to each of these contentions
Plaintiff claims that the AL] ultimately erred in failing to find that she suffered from migraine
headaches that resulted in disability After a thorough review of the record, the Court finds
that none of Plaintiff s contentions merit remand

A. l.\/ledical Equivalence

Plaintiff first argues that the AL] failed to adequately instruct the ME regarding the
concept of medical equivalence, relevant at step three of the sequential analysis As explained
at great length in both 20 C.F.R. § 404.1526(a) and Social Security Ruling 96-6p (“SSR 96-
6p”), an impairment “is medically equivalent to a listed impairment if it is at least equal in
severity and duration to the criteria of any listed impairment.” Petliel v. Colvin, l\lo.
l:lZCV1045, 2015 `WL 631156, at *2 (M.D.N.C. Feb. 12, 2015) (Osteen,].). 4 “To establish
medical equivalence, a claimant must present medical findings equal in severity to all the
criteria for that listing.” Ld. (emphasis added) (citing Su]livan v. Zebley, 493 U.S. 521; 531

(1990)). “lmportantly, the plaintiff bears the burden at step three to establish that he meets

 

or medically equals a listed impairment.” Pethel, 20l5 WL 631156, at *2 (citing l-iunter v.

Sullivan 993 F.Zd 31, 35 (4th Cir. 1992)).

 

 

4 The Court notes that for claims filed after March 27, 2017, the regulations have been amended and several of
the prior Social Security Ru]ings, including SSR 96-6p, have been rescinded However, the claim in the present
case was filed before March 27, 2017, and the Court has therefore analyzed Plaintist claims pursuant to the
rules set out above. E SSR i7a2p: Titles ll and XVI: Evidence Needed by Adjudicators at the Hearings and
Appeals Council Levels of the Administrative Review Process to Make Findings About Medical Equivalence,
82 Fed. Reg. 15,263 (l\/larch 27, 20l7) (rescincling SSR 96-6p).

7

l-lereJ Plaintiff° s representative argued at hersecond hearing that Plaintiff° s headaches
equaled listing 11.03 (Epilepsy), 20 C.F.R. Part 404, Subpart P, Appendix 1, 11.03 (hereinafter
“l,isting l1.03”). As other courts within the Fourth Circuit have explainedJ

[t] here is not an express listing for headaches However, “[w]here a claimant
suffers from an unlisted impairment, the AL] must compare the claimant’s
impairment with an analogous listed impairment.” McShane v. Ber;yhill, No.
CV 15»5137, 2017 Wl. 440269, at *3-4 (\W.D. Ark. Feb. 1, 2017) (citing 20
'C.F.R. § 404.1526). . . . As noted by Claimant, chrome headaches and migraines
are routinely analyzed under the criteria for listing 11.03 (Epilepsy). Cooper v.
Berryhill, No. 115-CV~17403EB-Mjl),` 2017 WL 1055078, at * 3 (S.D. lnd. l\/lar.
21, 2017). The SSA’s Program Operations Manual \System (“POMS”) at DI
24505.0l 5(B)(7)(b) likewise identifies Listing 11.03 as the most “closely
analogous” listed impairment to chronic migraine headaches McShane, 2017
Wl. 440269, at *3; see, also, l\/lann v. Colvin, 100 F.Supp.?)d 710, 719 (N.D.
lowa 2015); Loree v. Colvin, No. 2:15-CV~251~]MC, 2016 Wl. 5107028, at *6
(D. Vt. Sept. 203 2016) (noting that the .S`SA’J Natio#ale$“A 09~036 confirms
that “the most appropriate listing for consideration in [headache] cases is
listing 11.03”).

ln ]anuary 2017, Section 11.00 was substantially revised, inter alia reserving
listing 11.03. Ld. I-lowever, at the time of the Al.]’s decision on October 26,
2015, listing 11.03 stated the following:

l 1 .03 Epilepsy-nonconvulsive epilepsy (petit mal,
psychomotor, or focal), documented by detailed description of a
typical seizure pattern, including all associated phenomena;
occurring more frequently than once weekly in spite of at least 3
months of prescribed treatment With alteration of awareness or
loss of consciousness and transient postictal manifestations of
unconventional behavior or significant interference with activity
during the day.

.ld at § 11.03. ln the POl\/lS at l)l 24505.015, the SSA provides the following
example of how the analysis should be performed to determine if a claimant’s
migraine headaches medically equal listing 11.03:

A claimant has chronic migraine headaches for which she sees
her treating doctor on a regular basis Her symptoms include
aura, alteration of awareness, and intense headache with
`throbbing`and severe pain. She has nausea and photophobia and
must lie down in a dark and quiet room for relief I-ler headaches

8

last anywhere from 4 to 72 hours and occur at least 2 times or
more weekly. Due to all of her symptoms, she has difficulty
performing her l[activities of daily livin ]. The claimant takes
medication as her doctor prescribes The findings of the
claimant’s impairment are very similar to those of l1.03,
Epilepsy, nonconvulsive. Therefore, 1103 _is the most closely

7 analogous listed impairment Her findings are at least of equal
medical significance as those of the most closely analogous listed
impairment Therefore, the claimant’s impairment medically
equals listing 11.03.

Courts that have discussed the proper way to evaluate headaches have provided
further guidance on how migraine headaches may be examined for equivalency
to listing 11.03. _S_ee Dunlap v. Colvin, l\lo. 15-CV~02139-NYW, 2016 \WL
5405208, at *9 (D. Colo. Sept. 28, 2016); Plummer v. Colvin, No. CV~13~08282-
PCT-BSB, 2014 Wl. 7150682, at *10 (D.' Ariz. Dec. 16, 2014); l\/lesecher v.

sen¥hariao.4a5_cv10359;si@20r7vnt993373,ar*3_5asi).ita.saa.ia
2017)

lohnson v. Bern;hill, i\lo. 2:17~cv-01608, 2018 WL 1096463, at *13~14 (S.D. W. Va. Feb. 1,
zois)

Plaintiff now contends that the AL]’s failure to specifically read or a provide copy of '
n 20 C.F.R. § 404.1526 and “Policy Statement No. 09036” to the ME constituted reversible
error. She also challenges the Al,]’s failure to expressly include “Policy Statement No. 09036”
in his own discussion at step three of the sequential analysis HOwever, Plaintiff cites no
authority for her assertion that such failings automatically render the Al.]’s decision
“defective.” (Pl.’s Br. [Doc. #10] at 5.) l\/loreover, the policy statement in question, cited hy
Plaintiff’ s counsel at her hearing, corresponds, by her own evidence,. to the Program
Operations l\/lanual System (POl\/lS D124505.015), which provides examples indicating which
listings non-listed impairments should be compared to for purposes of medical equivalence

(Tr. at 65~63.) Here, the Al,] expressly considered whether Plaintiff’s headaches met or

equaled listing 11.03, as set out in the guidance cited by Plaintiff, and concluded that they did
not (l`r. at 12.) Accordingly, the Court finds no error on this basis.

Aithough Plaintiff does not directly challenge the AL]’s listing anaiysis, the Court notes
that the analysis itself fails to demonstrate any further basis for remand At step three, the
AL] first noted that the State agency medical consultants found that no listing Was met or
equaled, and found that “no.medical evidence has been submitted at the hearing level that
vvould alter that conclusion.” Cl`r. at 12.) The -AL] specifically found that Plaintiff’s
“headaehes do not meet the criteria of listing 11.03, as there is no objective evidence [that
Plaintist headaches] result in alteration of awareness or loss of` consciousness.” (Tr. at 12.)
In addition, the AL_`[ noted that “no medical source has mentioned findings equivalent in
severity to the criteria of any listed impairment individually or in combination.” (Tr. at 13.)
T he AL] further discussed Plaintiff’s headaches in reviewing the medical evidence, and clearly
explained in his decision that Plaintiff failed to manifest ali of the relevant symptoms of
migraines until \vell after her Decernber 31, 2014 date last insured In particular, he noted that:

[Plaintiff] indicated that her headache pain WaXed and vvaned. [Plaintif`f] denied

associated photophobia, phonophobia untii August 2016 at Which time she

endorsed photophobia, phonophobia, nausea and vomiting on a daily basis.

Hovvever, the l\/IRI of the brain and the EEG vvere normal Dr. Frederik

Pfeiffer opined that depression, anxiety and hypertension contributed to her

headache pain. The other possibilities vvere pseudo tumor cerberi or obstructive

sleep apnea.' There is no evidence in the file supportive of pseudo tupor cerberi
or obstructive sleep apnea.

(I`r. at 17) (citing Tr. at 571, 574). -'l` he medical records cited by the AL] reflect that Plaintiff
saw her neurologist, Dr. l\/lichaei Amiri, regarding headaches and carpal tunnel syndrome in
February 2010 and March 2010, and Dr. Amiri’s impression reflects that Plaintiff’s headaches,

as described, vvere “suggestive of tension headache.” (Tr. at 573, 576.) Plaintiff did not return

10

to Dr. Amiri until ]une 3, 2015, after her date last insured At her visits in ]une 2015,
Novernber 2015, and March 2016, Dr. Amiri’s impression continues to reflect that Plaintiff’ s
headaches, as described, Were “suggestive of tension headache,” and Dr. Amiri opined that
“the underlying depression and anxiety are not controlled very Well, and that is the reason
behind her tension headache.” (Tr. at 580, 584, 589.) The first diagnosis of possible migraine
headaches by Dr. Amiri is in May 2016, over 17 months after the date last insured (Tr. at
593.) Plaintiff°s medical records also reflect several medical appointments during 2013 and
2014, including Carolina Neurosurgery on ]une 24, 2013, and Cabarrus Family Medicine on
August23, 2013 and l\lovember 10, 2014, for back pain, allergies, and hypertension, but no
' complaints of headaches (Tr. at 480, 488-90, 542-45.)5

Accordingly, substantial evidence supports both the AL]’s inclusion of headaches,
rather than migraines, among Plaintiff’s severe impairments at step two of the sequential
analysis for the period up to December 31, 2014, and his further finding at step three that

these headaches failed to meet or equal listing 11.03.6

 

5 Notably, Plaintiff relies primarily on a “headache calendar” that she prepared for the period covering january
2014 to.May 2016, documenting her alleged migraine headaches l-lovvever, the objective medical evidence
does not support Plaintiff°s contentions For example, Plaintiff’ s self-prepared headache calendar reflects that
she \vas suffering from a “rnoderate migraine” on November 10, 2014, but the medical records reflect that on
November 10, 2014, she visited Cabarrus Family Medicine for a follow-up on her hypertension, with no
complaints of a headache. (Tr. at 542). Similarly, the “headache calendar” reflects “severe migraine” on july
1, 2015, and October 9, 2015, but the medical records reflect medical appointments on those dates for various
other issues vvith no headache complaints (Tr. at 534, 522.) Plaintiff’s “headache calendar” also notes “mild
migraine” on june 9, 2015,july 3, 2015, andjuly 8, 2015, but Plaintiff’s medical records reflect doctor visits on
those dates for various other issues with no complaints of a headache and noting “no headache” and “feeling
we]l.” (Tr. at 537, 531, 527.)

5 Although PlaintifF s argument focuses on errors pertaining to the l\/IE’s testimony, the regulations clearly
provide that equivalency remains an issue reserved to the Cornmissioner. 20 C.F.R. § 404.1526(€); Social
Security Ruling (“SSR”) 96~5p, 1996 WL 374183, at *3. This is because “[W]hether the findings for an
individual’s impairment meet[s or equals] the requirements of an impairment in the listings is usually more a
question of medical fact than a question of medical opinion.” SSR 96-5p, 1996 WL 374133, at *3. Under 20
C.F.R. § 404.1526(§)) and § 404.1529(d)(3), an AL} should determine “Whether la claimant’s] symptoms, signs,

11

B. HALLEX 1-2-6-70

ln a related argument Plaintiff asserts that the AL] erred by failing to comply vvith
l-lAll.EX section 1-2-6-70 When examining the ME at the second hearing 'l`he_ section in
question notes that a l\/iE need not attend an administrative hearing in its entirety fioweverj
Where he does not do so, the AL] must summarize prior, “pertinent” testimony on the record
before the ME testifies in addition, the ALJ must verify that the ME has examined all of the
“pertinent evidence.” Plaintiff contends that the hearing transcript in the present case fails to
show compliance with either requirement and, as such, remand is required -

With respect to this issue, the Court notes first there is a circuit split as to vvhether
HALLEX is binding on the Commissioner. Although the Fourth Circuit has not addressed
the issue, c‘the persuasive authority among the District Courts holds that liALLEX lacks force
of lavv.” Rogers v. Berryhiii, l\lo. 5:17CV27, 2018 \WL 1308952, at *4 (W.D.N.C. l\/lar. 13,
2018) (citing King v. Berryhill, No. 3:17~CV~380-MOC, 2018 WL 709968, at *5 (W.D.N.C.
Feb. 5, 2018) (holding that the HALLEX is an internal guidance tool that lacks force of laW);
Schrader v. Astrue, l\lo. 3:12~CV~54, 2013 WL 1192315, at *3 (ND.W. Va. l\/lar. 22, 2013)
(recogn_izing that HALLEX is an internal Social Security Administtation policy manual that
does not irnpose} judicially enforceable duties on either the AL] or the court); Harris v. Astrue
l\lo. 2: l2- CV- 45 2012 WL 7785082 at *6 (N. D. W Va. l\lov. 30 2012) (“Because HALLEX

is an agency interpretation that laclrs the force of laW, this Court cannot force the

 

and laboratory findings are medically equal to the symptoms, signs, and laboratory findings of a listed
impairment” by considering “\vhether [her] symptoms, signs, and laboratory Endings are at least equal in
severity to the listed criteria ” 20 C. F. R. § 404. 1529(61)(3). Notably, in undertaking such an analysis the AL]
“Will not substitute [a claimant’s] allegations of pain or other symptoms for a missing or deficient sign or
laboratory Ending to raise the severity of [her] irnpairment(s) to that of a listed impairrnent.’J l_d.

12

Commissioner to follow it or provide a remedy to any claimant Who avers that the
Commissioner did not follow it.”); l\/lelvin v. Astrue, 602 F. Supp. 2d 694, 704 (E.D.N.C. Feb.
6, 2009) (HALLEX is an internal guidance tool; thus,- it lacks the force of law)). As such, an
error in the application of HALLE: guidelines in the present case, if any, provides no basis
for remand.

Moreover, Plaintiff points to no pertinent evidence that the ME did not have At the
second hearing, the ME conhrmed that he had all of the medical evidence through Exhibit
11F. (Tr. at 54.) Plaintiff’s representative also noted Plaintiff’s diary of her headaches and the
frequencies reported in that headache calendar Cl`r. at 64.) 'l`he ME ultimately opined that
regardless of Plaintist subjective descriptions, there vvas no objective finding or medical
evidence of record to support a listing equivalence. Cl`r. at 64~66.) When asked if there Was
evidence'of alteration of awareness or loss of consciousness or significant interference with
activity during the day that is documented by objective medical evidence, the ll\/.lE testified that
there vvas not. (Tr. at 66.) Plaintiff points to no additional pertinent evidence not considered
by sic ME.

C. l\lotice

in Plaintiff’s third and final challenge, she contends that the AL] failed to give proper
notice of ME testimony at the supplemental hearing Plainan s representative raised this issue
prior to the hearing, arguing that she discovered the _AL]’s intent to introduce ME testimony 7

only three days before the hearing, in violation of the Act’s 20-day notice requirement set out

13

' in 20 C.F.R. § 404.938. The representative moved for a continuance of the September 7, 2016
hearing on this basis, which‘the AL] denied (Tr._ at 40-42.)

As to this issue, the record reflects that on l\/larch 1, 2016, Plaintiff was given Notice
of her initial hearing, scheduled for May 24, 2016. At the closing of Plaintiff’ s first hearing on
l\/lay 24, 2016, Plaintiffs representative acknowledged the need for further opinion evidence
to establish Plaintiff° s limitations prior to her Decernber 31, 2014 date last insured, and
requested time to obtain that opinion evidence. (Tr. at 112.) The _AL] responded:

I’il leave the record open for the receipt of those documents . . . Depending

on what they say, l also might consider asking for an opinion regarding whether

or not the degree of limitations that presented could reasonably have [been]

` obtained as of that Decemher 2014 date. But, that might not be necessary
depending of what you provide i’ll just wait and see.

Once l receive those records, l\/ls. Landrum, l should be ableto imake a decision.'

If not, I might ask for some expert opinion regarding your medical records to

give me a sense of what was possibly going on prior to your date'last insured

You understand that’s an important issue in your case. lt is certainly important

to me. l want to thank you for your time and your testimony today.

(Tr. at 112-14.) On june f_’), 2016, Plaintiff’s representative wrote to the AL], indicating that
Plaintiff’s neurologist, Dr. Amiri, could not provide an opinion regarding the severity of
Plaintiff’ s impairments up to December . 31, 2014. (I`r. at 409.) Plaintiftj s representative
requested that the AL] “obtain a medical expert opinion.” Cfr. at 409.) On August 18, 2016,
the AL] issued a Notice of the supplemental hearing set for 20 days later, on September 7,
2016. (I`r. at 203.) Plaintiff responded on August 21, 2016, indicating that she would attend
the hearing and was not asking for it to be rescheduled (Tr. at 229.) On,August 30, 2016j the
AL] provided a supplemental report from a Medical l:`,)rpertJ Dr. Willer. (Tr. at 413.) On

Septernber 5, 2016, Plaintiff’ s representative asked for an opportunity to question the author

14

of the report and requested a continuance of the hearing. ('l`r. at 231.) 'l`he AL] ultimately
obtained another Medical Expert, Dr. Cook, to appear at the hearing, and the Al_.] concluded
that there was no basis to continue the hearing because it was a supplemental hearing and
there was no report from Dr. Cool; or need to otherwise prepare, since all of the testimony
and opinion from Dr. Cool; would be presented at the hearing with an opportunity to question
Dr. Cook at that time. (I`r. at 234.) The hearing therefore proceeded as scheduled on
September 7, 2016. Notably, in opening the supplemental hearing, the AL] stated as follows:

'l‘his proceeding initially convened on May 24, 2016. The case was placed in a

post hearing status for the receipt of medical evidence that was to be provided

by the claimant

lt was my understanding the claimant had difficulty getting those bits of

evidence from a treating source At that pointJ the nonH lattorney] representative

did ale myself to obtain an expert opinion, which l had done in proffer to die

claimant through representative That individual is not able to testify today, so

the Agency took a further step in requesting the appearance of an expert to

provide further testimony in the case, which would be able to be obtained

through the representative in this matter That individual is Dr. Cool<. The
hearing is reconvened today for the purpose of that supplemental hearing
(Tr. at 38-39.)

Based on the above, it appears that the AL] not only gave Plaintiff notice of the
possibility that an l\/iE opinion would be required, but that Plaintiff herself later requested
such an opinion. Moreover, the _AL] provided Notice of the supplemental hearing and
Plaintiff confirmed her intent to attend without requesting a continuance As contemplated
at the conclusion of the first hearing, and as the ALJ made clear in his opening statement, the

second hearing took place in light of PlaintifF s inability to obtain an opinion from Dr. Arniri

and request for a Medical l§`.)rpertJ for the sole purpose of introducing the ME’s opinions and l

15

allowing Plaintiff an opportunity for cross-examination, of which she fully availed herself. (E
Tr. at 58-68.) Accordingly, Plaintiff once again demonstrates no basis for remand
-l'l` lS THEREFORE RECOMMENDED that the COrnrnissioner’s decision finding
no disability be AFFiRl\/lED, that Plaintiffs Motion for Summary']udgment [Doc. #9] be
DENIED, that Defendant’s l\/iotion for ]udgment on the Pleadings [Doc.' #14] be
GRANTED, and that this action be DISMISSED with prejudice
'rha, the 20th day ar seaman asia

gs[ loi Elizabeth Peal§e

United States Magisttate ]udge

16

 

